SHEPHERD, C.J.
Appellant, Charles Eato, seeks to consolidate appeals his appeals in case numbers 3D14-666 and 3D14-721. We deny the motion to consolidate since 1) we have already ruled on 3D14-666 and 2) the panel for 3D14-721 has already denied a motion to consolidate. Charles Eato cannot circumvent the decision of this panel in 3D14-666 by attempting to consolidate the appeal into another ongoing appeal. Charles Eato is hereby ordered to show cause, within thirty days from the date of this opinion, why he should not be prohibited from filing any further pro se appeals, pleadings, motions, or petitions relating to his convictions, judgments, and sentences in case numbers 03-2288, 03-2288A, 03-2289, and 03-2289A1. Absent a showing of good cause, we intend to direct the Clerk of the Third District Court of Appeal to refuse to accept any further filings relating to case numbers 03-2288, 03-2288A, 03-2289, and 03-2289A unless they have been reviewed and signed by an attorney who is a licensed member of the Florida Bar in good standing.
Additionally, absent a showing of good cause, any such further and unauthorized pro se filings by Eato will subject him to sanctions, including the issuance of written findings forwarded to the Florida department of Corrections for consideration by it of disciplinary action, including the forfeiture of gain time. See 944.279(1), Fla. Stat. (2013).
Order to consolidate denied; show cause order issued.

. This case marks Eato's sixteenth pro se appeal or original proceeding with this court related to case numbers 03-2288, 03-2288A, 03-2289, and 03-2289A.